                 Case 3:20-cv-05917-BJR Document 22 Filed 11/10/20 Page 1 of 1




 1                                                                The Honorable Barbara J. Rothstein

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7   ABSHER/KITCHELL J.V.,
                                                          No. 3:20-cv-05917-BJR
 8                                       Plaintiff,
                                                          ORDER GRANTING JOINT
 9          v.                                            STIPULATION OF DISMISSAL WITH
                                                          PREJUDICE
10   PUYALLUP TRIBE OF INDIANS,
11                                    Defendant.
12

13
            THIS MATTER came before the Court on the parties’ Joint Stipulation of Dismissal with
14
     Prejudice pursuant to Rule 41(a) of the Federal Rules of Civil Procedure.
15
            IT IS ORDERED that this action is dismissed in its entirety with prejudice.
16

17          DATED this 10th day of November 2020.


                                                         A
18

19
                                                         Barbara Jacobs Rothstein
20                                                       U.S. District Court Judge
21

22

23

24

25

26
